Title: To George Washington from Nathanael Greene, 28 August 1780
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Camp at Teneck August 28th 1780
                        
                        If your Excellency thinks that the intelligence which you have lately receivd from Europe is of such a nature
                            as to warrant any alteration in the preparations for the great plan of operations for the campaign; it would be a great
                            saving to the public and a great relief to the Army, to give order immediately to discontinue the purchasing of horses and
                            stop the teams from coming to Camp orderd from the different States to serve with the Army. Nothing tends to distress the
                            service more than to have at Camp a greater number of Cattle than is absolutely requisite. If the whole comes forward that
                            have been requird of the different States, the number will greatly exceed the demands of the service; especially if the
                            first plan of operations is relinquished.
                        Your Excellency will please to give such direction in the matter as you may think necessary to promote the
                            common good. I am with great respect Your Excellencys Most Obedt humble Ser.
                        
                            N. Greene M.G.

                        
                    